353 F.2d 213
Mary MIHALKO, Administratrix of the Estate of Gene Mihalko, Deceasedv.The BALTIMORE AND OHIO RAILROAD COMPANY, a Corporation, Appellant.Ida LAYMAN, Administratrix of the Estate of DelinaPappafava, Deceased(Appellee in No. 15362)v.The BALTIMORE AND OHIO RAILROAD COMPANY, a Corporation,Defendant and Third-Party Plaintiff, Appellant, v. MaryMIHALKO, Administratrix of the Estate of Gene Mihalko,Deceased, Third-Party Defendant (Appellee in No. 15363).Mary DURANTE, Administratrix of the Estate of Anna L.Vinsick, Deceased(Appellee in No, 15364)v.The BALTIMORE AND OHIO RAILROAD COMPANY, a Corporation,Defendant and Third-Party Plaintiff, Appellant, v. MaryMIHALKO, Administratrix of the Estate of Gene Mihalko,Deceased, Third-Party Defendant (Appellee in No. 15365).
Nos. 15361-15365.
United States Court of Appeals Third Circuit.
Argued Nov. 19, 1965.Decided Dec. 6, 1965.

Appeals from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.


1
E. V. Buckley, Pittsburgh, Pa.  (Mercer & Buckley, Pittsburgh, Pa., on the brief), for appellant.


2
Abe R. Cohen, Crone & Cohen, Pittsburgh, Pa., for plaintiffs-appellees Ida Layman, etc. and Mary Durante.


3
Paul E. Moses, Pittsburgh, Pa., for plaintiff-appellee Mary Mihalko, etc.


4
Thomas F. Weis, Weis & Weis, Pittsburgh, Pa., for third-party defendant- appellee Mary Mihalko.


5
Robert B. Ivory, Evans, Ivory & Evans, Pittsburgh, Pa., on the brief, for plaintiffs-appellees.


6
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit judges.

PER CURIAM:

7
Upon review of the record we find no error.  The Judgment of the District Court entered December 8, 1964 pursuant to the jury's verdict in favor of the plaintiffs will be affirmed.